Citation Nr: 0623909	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980 and from January 1981 to September 1989.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
November 2001 rating decision.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service; was 
not objectively manifested for years after service; and is 
not otherwise shown to be related to service.

2.  Tinnitus was not present in service and is not otherwise 
shown to be related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 
3.309, 3.385 (2005).

2.  Tinnitus was not incurred or aggravated during active 
military service.  38 U.S.C.A. 1101, 1112, 1131, 5107 (West 
2002); § 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim; 
(2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In a letter sent in May 2004, VA informed the 
veteran of all required elements.  While this letter was sent 
after initial adjudication by the RO, the veteran is not 
prejudiced by the timing of the notice sent because he was 
notified of the need to send the RO information and evidence 
in letters prior to adjudication (see September 2001 letter) 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim.  Under these 
circumstances the veteran has been adequately informed of all 
four elements of the duty to notify.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, and 
afforded the veteran a VA audiological examination.  
Therefore, VA has fulfilled its duty to assist the veteran.

VA satisfied its duties to notify and assist the veteran, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.

II.  Claim for Service Connection

The veteran has claimed (see August 2004 written statement) 
that he currently has hearing loss and tinnitus resulting 
from exposure to noise from loud construction and work 
environments as a food inspector during active duty.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in each of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

None of the service medical records (including a March 1982 
examination, a February 1986 audiological examination, a July 
1986 examination, a February 1989 audiological examination, 
and an August 1989 examination) reflect any specific 
complaints or diagnoses of hearing loss or tinnitus, nor any 
audiological findings of hearing loss as defined by 38 C.F.R. 
§ 3.385.  

There is no question that the veteran currently has hearing 
loss as defined by 38 C.F.R. § 3.385.  At a June 2004 VA 
examination, pure tone thresholds exceeded or met 40 decibels 
at each of 500, 1000, 2000, 3000, and 4000 Hertz bilaterally.  
The veteran was diagnosed as having mild-severe bilateral 
sensorineural hearing loss.  The VA examiner had the benefit 
of reviewing the claims file, including all of the veteran's 
service and post-service medical records, and clearly 
concluded that there was no nexus between in-service noise 
exposure and any current hearing loss.  VA treatment records 
corroborate the veteran having undergone treatment for 
hearing loss; however, provide no opinion linking any current 
hearing loss with service.  Without a medical nexus opinion 
showing a relationship between in-service noise exposure and 
current hearing loss, service connection must be denied.

The veteran's VA treatment records reflect complaints of 
tinnitus though indicate no diagnosis of tinnitus related to 
service.  The June 2004 VA examiner also examined the veteran 
for tinnitus and after reporting the veteran's description of 
tinnitus commented:  

This tinnitus does not fit the description of the 
tinnitus caused by acoustic trauma.  Noise 
induced tinnitus is not generally known to occur 
in congestion with headaches, or to be relieved 
by taking Motrin.  The etiology of this tinnitus 
is unclear, but it is not as likely as not 
related to acoustic trauma incurred during 
military service.  

Clearly, this medical opinion carries great evidentiary 
value, but is against the veterans's claim and there really 
is no countervailing medical evidence to rebut the conclusion 
expressed therein.

Although the veteran has argued that he has hearing loss and 
tinnitus which are related to noise exposure in active duty, 
as a lay person, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, his claims for service connection on a direct 
basis must be denied.  

A veteran may also be granted presumptive service connection 
for sensorineural hearing loss (as organic disease of the 
nervous system), although not otherwise established as 
incurred in service, if either condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309(a).  Nothing in the record reflects that the veteran 
manifested sensorineural hearing loss within a year after his 
discharge in September 1989.  Indeed, on the veteran's VA 
Form 9 filed in January 2004, the veteran claims to have 
suffered hearing loss for the past ten years which would 
place onset of hearing loss over 5 years after separation.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply and the 
claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


